AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts

              UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                    V.


                 PABLO GERALDO BAEZ SOTO                                        Case Number: 1:           18 CR 10184        -   1     -   IT

                                                                                USM Number:             01004-138

                                                                                 Joshua Robert Hanye
                                                                                Defendant's Attomey
THE DEFENDANT:

0 pleaded guilty to count(s)             1

• pleaded nolo contendere to count(s)
   which was accepted by the court.
• was found guilty oncount(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended            Count

8 U.S.C.§ 1326(a)                Unlawful Re-entry of Deported Alien                                           08/25/16                1




       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 • The defendanthas been foundnot guilty on count(s)
 • Count(s)                                             • is     • are dismissed on the motion of the United States.

         It is ordered thatthe defendant mustnotify theUnited States attomey forthisdistrict within 30 days of anychange of name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythisjudgment are fufly paid. Ifordered topay restitution,
 the defendant must notifythe court and United Statesattomey of materialchangesin economic circumstances.
                                                                        2/14/2019
                                                                       Date of Imposition of Judgment




                                                                       •^mature
                                                                        signature ofJudge

                                                                                The Honorable Indira Talwani
                                                                                U.S. District Judge
                                                                       Name and Title of Judge




                                                                       Date
AO 24SB (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                        Judgment — Page       of

 DEFENDANT: PABLO GERALDO BAEZ SOTO
 CASE NUMBER:              1: 18 CR 10184              - 1      - IT

                                                                IMPRISONMENT

            The defendant is herebycommitted to the custodyof the FederalBureauof Prisonsto be imprisoned for a total
 term of:          18 month(s)
  The sentence is to commence on the day of this judgment and shall run concurrentlywith any remaining state sentence (as of
  the date ofthisJudgment) imposed inWoburn District CourtDocket No. 1453 CR 2784, and Suffolk Superior CourtDocket
  Nos. 1684 CR 0896 and 1784 CR 0705.


     •      The court makes the following recommendations to the Bureau of Prisons:




     0      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:

            •   at                                 •     a.m.     •    p.m.        on
            •   as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:

            •   before 2 p.m. on                                              .
            •   as notified by the United States Marshal.
            •   as notified by the Probation or Pretrial Services Office.


                                                                       RETURN

 1have executed this judgment as follows:




            Defendant delivered on                                                          to


                                                       , with a certified copy of this Judgment.



                                                                                                      UNITED STATES MARSHAL



                                                                                  By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                         Judgment—^Page   Q   of
DEFENDANT:           PABLO GERALDO BAEZ SOTO
CASE NUMBER:             1: 18 CR 10184             - 1     -IT
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will beonsupervised release for a term of:                             1 year(s)




                                                     MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by thecourt.
               • Theabove drugtesting condition is suspended, based on thecourt's determination thatyou
                  pose a low risk of future substance abuse, (check ifapplicable)
4.       0 You must cooperate in thecollection of DNA as directed by theprobation officer, (check ifapplicable)
5.       • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
           directed by the probation officer, the Bureau ofPrisons, orany state sex offender registration agency inthe location where you
            reside, work, are a student,or were convictedof a qualifying offense, (check ifapplicable)
6.       • You must participate in anapproved program fordomestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                             Judgment—Page         z       of
DEFENDANT:             PABLO GERALDO BAEZ SOTO
CASE NUMBER:               1: 18 CR 10184              - 1   -IT

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you mustcomply withthe following standard conditions of supervision. Theseconditions are imposed
because they establish the basic expectations foryourbehavior while on supervision andidentify theminimum tools needed by probation
officers to keep informed, reportto the courtabout, and bringaboutimprovements in yourconduct and condition.
1.   You must report to theprobation office inthefederal judicial district where you are authorized toreside within 72 hours ofyour
     release from imprisonment, unless theprobation officer instructs youto report to a different probation office orwithin a different time
     frame.
2.   After initially reporting to theprobation office, youwill receive instructions from the court or theprobation officer about how and
     when youmust report to theprobation officer, andyoumust report to the probation officer as instructed.
3.   You must notknowingly leave thefederal judicial district where you areauthorized to reside without firstgetting permission from the
     court or the probation officer.
4.   You must answertruthfullythe questions asked by your probation officer.
5.   You must live at a place approved by theprobation officer. If youplanto change where youlive or anything about yourliving
     arrangements (such asthe people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
     the probation officer inadvance isnot possible due tounanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow theprobation officer to visit you at any time atyour home or elsewhere, and you must permit the probation officer to
     take any items prohiNted by theconditions of your supervision thathe or sheobserves inplainview.
7.   You must work full time (at least 30 hours perweek) at a lawful type of employment, unless theprobation officer excuses youfrom
     doing so. Ifyou do not have full-time employment you must tryto find full-time employment, unless the probation officer excuses
     you from doing so. Ifyou plan tochange where you work oranything about your work (such asyour position oryour job
     responsibilities), you must notify the probation officer atleast 10 days before the change. Ifnotifying the probation officer atleast 10
     days inadvance isnot possible due tounanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.    Youmustnot communicate or interact withsomeone youknowis engaged in criminal activity. If youknowsomeone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9. Ifyou are arrested orquestioned bya law enforcement officer, you must notify the probation officer within 72hours.
10. You must not own, possess, orhave access toa firearm, ammtmition, destructive device, ordangerous weapon (i.e., anything that was
    designed, orwas modified for, the specific purpose ofcausing bodily injury ordeath to another person such asnunchakus ortasers).
11. You must notact or make any agreement with a law enforcement agency to actas a confidential human source or informant without
      first getting the permission of the court.
12. Ifthe probation officer determines that you pose a risk toanother person (including anorganization), the probation officer may
    require you tonotify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified theperson about therisk.
13. Youmustfollow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature
AO 24SB(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                          Judgment—Page          of
DEFENDANT' PABLO GERALDO BAEZ SOTO
CASE NUMBER:            1: 18 CR 10184                - 1   - IT


                                        SPECIAL CONDITIONS OF SUPERVISION


   1. Ifordered deported, you must leave the United States and must not retum without prior permission of the Secretary of
   the Department of Homeland Security.
   2. You must use your true name and are prohibited from the use of any false Identifying Information which Includes, but Is
   not limited to, any aliases, false dates of birth, false social security numbers, and Incorrect places of birth.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                              Judgment — Page
 DEFENDANT: PABLO GERALDO BAEZ SOTO
 CASE NUMBER:                        CR 10184 - 1                    - IT
                                                CRIMINAL MONETARY PENALTIES

      The defendant mustpay the total criminal monetary penalties underthe schedule of payments on Sheet6.

                        Assessment                  JVTA Assessment*                                                Restitution

 TOTALS            $ 100.00



 •    The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0 245C) will be entered
      after such determination.


 •    The defendant must make restitution (includingcommunity restitution) to the followingpayees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column Ijelow. However, pursuant to 18 u.S.C. § 3664(i), all nonfederal victims must bepaid
      before the United States is paid.

 Name of Payee                                                            Total Loss**              Restitution Ordered           Priority or Percentage




 TOTALS                                                                                      0.00     $




 •     Restitution amount ordered pursuant to plea agreement $

 •     The defendant must pay interest on restitution and a fine of more than $2,500, unless therestitution or fine is paid in full before the
       fifteenthday after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options onSheet 6 may besubject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       •    the interest requirement is waived for the           •       fine   •    restitution.

       D the interest requirement for the           •     fine       •      restitution is modified as follows:

 * Justice forVictims of Trafficking Actof 2015, Pub. L. No. 114-22.                                       .,,o*          ,or      xr             j
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A ofTitle 18 for offenses committed onor
 after September 13, 1994, but before April 23,1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                              Judgment — Page             of

 DEFENDANT:            PABLO GERALDO BAEZ SOTO
 CASE NUMBER:               1: 18 CR 10184              - 1     -IT


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay,payment of the totalcriminal monetary penalties is dueas follows:
 A    0     Lump sum payment of $          100.00              due immediately, balance due

            •     not later than                                    ,or
            •     in accordance with DC,            •    D,    •     E, or     •   F below; or

 B    •     Payment to beginimmediately (maybe combined with                 DC,         • D, or      • F below); or

 C    •     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months oryears), to commence                        (e.g, 30 or 60 days) after the date of this judgment;  or

 D    •     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                            (e.g., months oryears), to commence                       (e.g., 30 or 60 days)after release from imprisonment to a
            term of supervision; or

 E    •     Payment duringthe term of supervised releasewill commence within                               (e.g., 30 or 60 days) after release from
            imprisonment. Thecourt will setthepayment plan based onan assessment of the defendant's ability to payat thattime; or
 F    •     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetarypenalties isdue during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously madetowardany criminal monetary penalties imposed.



 •     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost of prosecution.

 •     The defendant shall pay the following court cost(s):

 •     The defendant shall forfeit the defendant's interest in the following property to the United States;



 Payments shall beapplied inthe following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fme
 interest, (6)community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including costof prosecution andcourt costs.
